DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/402,009 filed on May 2, 2019 in which claims 1-6 are presented for examination.

CLAIM INTERPRETATION
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first acquirer configured to acquire…” 
“an estimator configured to estimate…”
“a setter configured to set…” 
“an entry-permission determiner configured to determine…”
“a finding section configured to search…” 
“a first detector configured to detect…”
“a second acquirer configured to acquire…” 
“a determiner configured to determine…”  in claim 1.

“a first acquirer configured to acquire…” 
“a detector configured to detect…” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

“a first acquirer configured to acquire…” 
“an estimator configured to estimate…”
“a setter configured to set…” 
“an entry-permission determiner configured to determine…”
“a finding section configured to search…” 
“a first detector configured to detect…”
“a second acquirer configured to acquire…” 
“a determiner configured to determine…”   invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, there is not structure associated with the driver management unit. Therefore, claims 5, 8 and 14 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 	Dependent claims 2-5 are also rejected under 35 U.S.C. 112(b) due to their dependency.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable 
Imamiya et al. (JP 2005/165743 A) in view of Ono (JP 2012/160127).
 	In regard to claim 1, Imamiya et al. discloses an automated driving assist system comprising: 
a first acquirer configured to acquire traveling environment information indicating a traveling environment in front of an own vehicle (see at least [0050], [0051], [0056]);
an estimator configured to estimate a current position of the own vehicle (see at least [0046]-[0049]); 
a setter configured to set a target traveling course on a basis of the current position of the own vehicle estimated by the estimator and a destination determined, the target traveling course being retrieved from road map information (see at least [0046]-[0047]); and
a vehicle controller configured to cause the own vehicle to travel along the target traveling course, the vehicle controller including an entry-permission determiner configured to determine whether to permit an entry of the own vehicle into an intersection positioned on the target traveling course in front of the own vehicle (see at least [0046]-[0047]).
(see at least [0046]-[0047], [0068]-[0090]).
 	Imamiya et al. does not specifically disclose that the entry-permission determiner including:
 	a finding section configured to search, on a basis of either one of the road map information and the traveling environment information acquired by the first acquirer, for presence of a first traffic light and a second traffic light that are successively installed on the target traveling course in front of the own vehicle, and to find, in a case where determining that the first traffic light and the second traffic light that are successively installed are present, whether the first traffic light is installed at the intersection in front of the own vehicle, the first traffic light being closer to the own vehicle than the second traffic light is, the second traffic light being farther from the own vehicle than the first traffic light is;
 	a first detector configured to detect, in a case where the finding section determines that the first traffic light and the second traffic light that are successively installed are present and that the first traffic light is installed at the intersection in front of the own vehicle, respective lighting statuses of a signal indicated by the first traffic light and a signal indicated by the second traffic light, the respective lighting statuses of the signal indicated by the first traffic light and the signal indicated by the second traffic light being detected on a basis of the traveling environment information acquired by the first acquirer;

 	Ono, in the same field of endeavor, discloses the entry-permission determiner including:
a finding section configured to search, on a basis of either one of the road map information and the traveling environment information acquired by the first acquirer, for presence of a first traffic light and a second traffic light that are successively installed on the target traveling course in front of the own vehicle, and to find, in a case where determining that the first traffic light and the second traffic light that are successively installed are present, whether the first traffic light is installed at the intersection in front of the own vehicle, the first traffic light being closer to the own vehicle than the second traffic light is, the second traffic light being farther from the own vehicle than the first traffic light is (see at least [0015]-[0036]);
a first detector configured to detect, in a case where the finding section determines that the first traffic light and the second traffic light that are successively installed are present and that the first traffic light is installed at the intersection in front of the own vehicle, respective lighting statuses of a signal indicated by the first traffic light and a signal (see at least [0015]-[0036]);
   a second acquirer configured to acquire, in a case where the first detector detects that the first traffic light indicates a signal permitting vehicles to advance and that the second traffic light indicates a signal prohibiting the vehicles from advancing, an available stop distance available for stopping the own vehicle therein, the available stop distance being determined on a basis of either one of the road map information and the traveling environment information acquired by the first acquirer, the available stop distance extending from a farther stop line positioned on a road surface on which the second traffic light is installed to the intersection in front of the own vehicle (see at least [0015]-[0036]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamiya et al. with the disclosure of Ono because such modification would provide a driving support device capable of achieving the optimization of traffic.

 	In regard to claim 6, Imamiya et al. discloses an automated driving assist system comprising:
   an acquirer configured to acquire traveling environment information indicating a traveling environment in front of an own vehicle (see at least [0050], [0051], [0056]);
circuitry configured to
(see at least [0046]-[0049]),
set a target traveling course on a basis of the estimated current position of the own vehicle and a destination determined, the target traveling course being 5 retrieved from road map information (see at least [0046], [0047]),
cause the own vehicle to travel along the target traveling course (see at least [0046], [0047], [0068]), determine whether to permit an entry of the own vehicle into the intersection in front of the own vehicle on the target traveling course (see at least [0068]-[0090]),
determine, on a basis of the acquired available stop distance and a traveling condition of a preceding vehicle traveling ahead of the own vehicle, whether to permit the entry of the own vehicle into the intersection in front of the own vehicle (see at least [0062]-[0076], [0081]-[0090]).
	Imamiya et al. does not specifically disclose a detector configured to detect, in a case where a first traffic light and a second traffic light that are successively installed are present and where the first traffic light is installed at an intersection in front of the own vehicle, respective 20 lighting statuses of a signal indicated by the first traffic light and a signal indicated by the second traffic light, the respective lighting statuses of the signal indicated by the first traffic light and the signal indicated by the second traffic light being detected on a basis of the traveling environment information acquired by the acquirer, the first traffic light being closer to the own vehicle than the second traffic light is, 25 the second traffic light being farther from the own vehicle than the first traffic light is;

 	acquire, in a case where the detector detects that the first traffic light indicates a signal permitting vehicles to advance and that the second traffic light indicates a signal prohibiting the vehicles from advancing, an available stop distance available for stopping the own vehicle therein, the available stop distance being 20 determined on a basis of either one of the road map information and the traveling environment information acquired by the acquirer, the available stop distance extending from a farther stop line positioned on a road surface on which the second traffic light is installed to the intersection in front of the own vehicle.
 	Ono, in the same field of endeavor, discloses a detector configured to detect, in a case where a first traffic light and a second traffic light that are successively installed are present and where the first traffic light is installed at an intersection in front of the own vehicle, respective  lighting statuses of a signal indicated by the first traffic light and a signal indicated by the second traffic light, the respective lighting statuses of the signal indicated by the first traffic light and the signal indicated by the second traffic light being detected on a basis of the traveling environment information acquired by the acquirer, the first traffic light being closer to the own vehicle than the second traffic light (see at least [0015]-[0032]);
 	search, on a basis of either one of the road map information and the traveling  environment information acquired by the acquirer, for presence of the first traffic light and the second traffic light that are successively installed on the target traveling course in front of the own vehicle, and find, in a case where it is determined that the first traffic light and the second traffic light that are successively installed are present, whether the first traffic light is installed at the intersection in front of the own vehicle (see at least [0015]-[0032]),
 	acquire, in a case where the detector detects that the first traffic light indicates a signal permitting vehicles to advance and that the second traffic light indicates a signal prohibiting the vehicles from advancing, an available stop distance available for stopping the own vehicle therein, the available stop distance being determined on a basis of either one of the road map information and the traveling environment information acquired by the acquirer, the available stop distance extending from a farther stop line positioned on a road surface on which the second traffic light is installed to the intersection in front of the own vehicle (see at least [0015]-[0032]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Imamiya et al. with the disclosure of Ono because such modification would provide a driving support device capable of achieving the optimization of traffic.

Allowable Subject Matter
9.	Claim 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 2 and 4, the prior art of record fails to disclose:
“determines, in a case where a difference value between the available stop distance acquired by the second acquirer and the calculated length of the vehicle queue is greater than a space necessary for stopping the own vehicle, to permit the entry of the own vehicle into the intersection in front of the own vehicle.”

In regard to claims 3 and 5, the prior art of record fails to disclose:
“determines, in a case where a difference value between the available stop distance acquired by the second acquirer and the calculated length of the vehicle queue is less than a space necessary for stopping the own vehicle, to prohibit the entry of the own vehicle into the intersection in front of the own vehicle.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Miura et al., (US 2008/0162390A1), discloses “A vehicle control device according to one aspect of the present invention includes a periphery-information detection unit that detects information on a periphery of a vehicle, and a travel-state detection unit that detects a travel state of the vehicle, and controls autonomous travel 
Ben, (US 2016/0318490 A1), discloses “ systems and methods for causing a system response in a vehicle based on traffic light detection from images”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661